FOIL, Judge,
concurring.
I agree that the trial court was correct in granting the exception of prescription as to the minor’s claims.
In this case, however, Ms. Coleman did not sue individually to recover the medical expenses of her minor child. I feel that there is insufficient evidence in the record to determine whether or not Ms. Coleman can now claim any additional medical expenses which she personally incurred or will incur for her child’s injuries, and whether or not such claims have prescribed.
I would allow a remand for the purpose of allowing Ms. Coleman to amend her petition to cure these matters, if she is able to do so. Whether or not she can, is for the trial judge to determine on' remand.